NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 5, 2019* 
                                 Decided March 14, 2019 
                                              
                                          Before 
 
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DAVID F. HAMILTON, Circuit Judge 

 
No. 18‐1506 
 
RAMON CLARK,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois. 
                                                                     
      v.                                        No. 16‐CV‐269‐SMY‐RJD 
                                                 
BART LIND, et al.,                              Staci M. Yandle, 
      Defendants‐Appellees.                     Judge. 
 
                                       O R D E R 

       Inmate Ramon Clark, who was suing Illinois Department of Corrections staff in 
another lawsuit, hired a company to operate his social media accounts. After a message 
by a gang member appeared on Clark’s Facebook page, Bart Lind, an officer in the 
prison’s intelligence unit, prohibited Clark from communicating with that company. 
Clark filed a grievance about the prohibition. Lind later put Clark in segregation upon 
finding contraband in his cell. Clark sued Lind and other prison staff for retaliating 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1506                                                                       Page  2 
 
against him in violation of the First Amendment. See 42 U.S.C. § 1983. He also asserted 
that prison workers violated his Fourteenth Amendment due‐process rights by not 
informing him that they cut off his communication with the company. The district court 
entered summary judgment for the defendants. Clark did not put forth evidence that 
the defendants retaliated against him, so we affirm the judgment on his retaliation 
claims. But because the district court did not address Clark’s due‐process claim, we 
remand the case for further proceedings.   

       Clark wants to use online social media platforms to communicate with friends 
and family. As an inmate, though, he does not have internet access. Clark paid 
Extended Hands Gift Shop, Inc., to create a Facebook account and dating‐site profiles 
for him. Every week, he wrote a letter to Extended Hands, directing it to send specific 
messages to specific recipients via these platforms. Extended Hands, in turn, mailed 
him printouts of any responses he received.   

      In early May 2015, Officer Lind discovered that a post from a gang member 
appeared on Clark’s Facebook page and, after conferring with his superior officer Sean 
Furlow, he instructed mailroom staff to ban Clark from exchanging mail with Extended 
Hands. Nobody at the prison informed Clark about the ban. 

       Extended Hands later posted a statement on Clark’s Facebook page that the 
Department of Corrections was returning mail that it had sent him. The post was 
spotted by one of Clark’s friends, who notified him of its contents. Clark then tried to 
send a letter to Extended Hands, but prison staff returned it to him.   

        Clark suspected that his ban on his correspondence stemmed from his litigation 
against staff at an Illinois prison where he used to be housed; he had used Extended 
Hands at some point to post a message on Facebook about that other suit. He raised his 
suspicion with Officer Lind, who responded, “Well, maybe if you dropped your 
lawsuit, you’ll get your mail service back.” Clark filed a grievance in July, accusing Lind 
of retaliating against him.   

      Lind learned of the grievance within the next few weeks, Clark says, and 
together with other high‐ranking officers promptly conducted a “shakedown”—a 
search—of his cell. Shakedowns are routine; indeed, Lind searched five other cells the 
same day that he searched Clark’s. The search uncovered contraband under Clark’s 
cellmate’s bed. Even though Clark’s cellmate took responsibility, Lind issued both 
inmates disciplinary reports and sent them to segregation, as is his common practice 
upon finding contraband. Per protocol, Clark was strip‐searched when he entered 
No. 18‐1506                                                                      Page  3 
 
segregation. He remained in segregation for one week, after which a disciplinary 
committee reviewed the report and expunged it from his record.     

      Based on these events, Clark sued Lind, Furlow, prison administrators, and 
unnamed mailroom staff. In addition to his retaliation allegations, Clark asserted in 
paragraph 47 of the complaint that prison staff denied him due process by not 
informing him that he was prohibited from mailing with Extended Hands: 

       Prisoners have a right to be notified if a letter addressed to them is returned. 
       T[h]e  right  to  be  notified  is  a  “due  process”  right  ….  For  months  the 
       defendants deliberately withheld Plaintiff’s mail returning it to its sender 
       without notifying the Plaintiff that his mail was being returned … violating 
       his First and Fourteenth Amendment[ rights].   

        At screening, see 28 U.S.C. § 1915A, the district court allowed Clark to proceed on 
his First Amendment retaliation claims but dismissed without prejudice “any intended 
claim not recognized by the court.”   

        In the proceedings that ensued, Clark continued to press his due‐process 
concerns. In a discovery motion, he attached letters that he sent the defendants, asking 
for documents that showed he had been notified of the mail restriction. He also moved 
to amend his complaint, explaining that he wished to amend paragraph 47 “to reflect 
the actions and identity of Defendants [Chalene] Hale and [Krista] Piotrowski.” (The 
district court granted Clark leave to amend his complaint, but only insofar as the 
amendment named the previously unidentified staff as defendants in Clark’s retaliation 
claim.) Then, after the defendants moved for summary judgment, Clark responded by 
maintaining that he had demonstrated a due process violation. 

       The district court eventually granted the defendants’ motion for summary 
judgment, though it did not mention any due‐process claim. It determined that no 
reasonable juror could find that the defendants retaliated against Clark for litigating 
because they would have cut off Clark’s communication with Extended Hands 
regardless after a gang member communicated with him via Facebook. Likewise, the 
court ruled that Clark did not submit enough evidence for a jury to conclude that the 
shakedown was retaliatory. Without a constitutional violation, the court concluded, a 
jury could not find the defendants in supervisory roles liable.   

        On appeal, Clark primarily challenges the entry of summary judgment on his 
retaliation claims. He first argues that a reasonable juror could find that Lind and 
No. 18‐1506                                                                 Page  4 
 
Furlow prohibited him from communicating with Extended Hands in retaliation for 
maintaining a lawsuit against staff at another prison.   

       For his retaliation claim to survive summary judgment, Clark needed to put forth 
evidence from which a reasonable juror could find that his protected activity motivated 
the defendants to retaliate against him. See Daugherty, 906 F.3d at 610. We apply a 
burden‐shifting analysis. See McGreal v. Vill. of Orland Park, 850 F.3d 308, 312 (7th Cir. 
2017). The parties agree that Clark met his initial burden of producing evidence that his 
lawsuit was a motivating factor behind Lind’s retaliation, see id.; Clark pointed to Lind’s 
comment that the ban might end if Clark dropped his suit. (Clark failed to produce 
comparable evidence regarding Furlow.) The burden then shifts to Lind to show that, 
regardless, prison staff would have instituted the ban on Clark’s access to social media. 
See Milliman v. Cty. of McHenry, 893 F.3d 422, 430–31 (7th Cir. 2018). Lind met this 
burden by presenting evidence of the prison’s security interest in preventing gang 
members’ communications into prison, see, e.g., Westefer v. Snyder, 422 F.3d 570, 575 
(7th Cir. 2005); indeed, a gang member communicated with Clark via Facebook.   

       Finally, the burden shifts back to Clark to show that the defendants’ proffered 
reason is pretext, i.e., a lie, see McGreal, 850 F.3d at 313, and we agree with the district 
court that Clark failed to make this showing. Clark argues that Lind’s security rationale 
must be pretext because a gang member never posted anything directly onto Clark’s 
Facebook page. But the record shows that a gang member wrote a message with Clark’s 
name, which appeared on Clark’s Facebook page. Clark asserts in his reply brief that 
the message from the gang member was pretext because it did not concern gang 
activity, but raising an argument for the first time in a reply brief is too late. 
See Daugherty, 906 F.3d at 610.   

       Clark relatedly challenges the district court’s conclusion that no reasonable juror 
could find that his grievance about the mail restriction led Lind to retaliate against him 
by searching his cell and punishing him after finding contraband in it. But a defendant 
cannot retaliate against a plaintiff for engaging in conduct of which he is unaware. 
See Daugherty, 906 F.3d at 610; McGreal, 850 F.3d at 313. Beyond Clark’s speculation, 
which is not enough to survive summary judgment, Consolino v. Towne, 872 F.3d 825, 
830 (7th Cir. 2017), Clark produced no evidence that Lind knew about his grievance 
before searching his cell. Even if Lind were aware of the grievance, Clark’s only 
evidence of a retaliatory motive is the temporal proximity between the grievance and 
the search (one month) and the fact that many high‐ranking officers conducted it (which 
Clark says is unusual based on his experience in the Department of Corrections). That is 
No. 18‐1506                                                                           Page  5 
 
not enough. Timing rarely is sufficient to show causation. See Kidwell v. Eisenhauer, 
679 F.3d 957, 966–67 (7th Cir. 2012). And it is prison policy that multiple officers 
conduct a shakedown. Clark also has not submitted evidence showing that the 
discipline for contraband was retaliatory. Indeed, both cellmates are commonly 
punished when contraband is found, and strip searches are protocol when an inmate is 
put in segregation.   

        Lastly, Clark asserts that the district court overlooked his allegations that Hale 
and Piotrowski (the mail room staff) failed to notify him that they were not delivering 
his mail from Extended Hands, in violation of his Fourteenth Amendment due‐process 
rights. “Due process requires that the decision to censor inmate mail must be 
accompanied by ‘minimum procedural safeguards.’” Miller v. Downey, — F.3d —, No. 
17‐1507, 2019 WL 494048, at *5 (7th Cir. Feb. 8, 2019) (quoting Procunier v. Martinez, 
416 U.S. 396, 417 (1974), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 
401 (1989)). And prison staff are “generally required” to provide inmates with notice 
and an opportunity to object to the confiscation of mail. Id.   

        The defendants argue that Clark forfeited any due‐process claim by not pursuing 
it after the district court screened it. But Clark raised the claim in his initial complaint 
and asserted it again during discovery, in his amended complaint, at summary 
judgment, and now on appeal. The defendants argue in the alternative that Clark’s 
due‐process claim fails because the mailroom workers were at most negligent and 
because Clark independently learned of the mail restriction. But a determination on the 
merits at this stage would be premature. The claim must be remanded so that the 
district court can address Clark’s due‐process allegations in the first instance. 
See, e.g., Neely‐Bey Tarik‐El v. Conley, 912 F.3d 989, 1005 (7th Cir. 2019); Miller, 2019 WL 
494048 at *5. We encourage the district court to consider recruiting counsel to assist 
Clark on remand.   

       Accordingly, the district court’s judgment is AFFIRMED in part and VACATED 
in part, and we REMAND the case for further proceedings.